Exhibit 10.26


logo.jpg [logo.jpg]


June 14, 2017


CONFIDENTIAL TO: Mark Hutchens


Dear Mark,


In recognition of the key role you play in the organization we are pleased to
promote you to Executive Vice President effective June 13, 2017. You will retain
the title of Chief Financial Officer.


As discussed, your short-term incentive compensation target will increase
immediately from 50% to 60% (of your base pay). In addition, you are eligible to
receive the right and option to purchase, on the terms and conditions set forth
in the 2014 Equity Incentive Plan and the Stock Option Agreement, 135,000 shares
of Papa Murphy’s Holdings, Inc. stock.  The options will vest in 1/4th
installments on the first, second, third and fourth anniversaries of the date of
grant, subject to your continued employment on the applicable vesting dates. The
options will be granted to you on the first business day of the fiscal quarter
following your promotion date (your options will be granted on July 4th at the
July 3rd stock price). Your eligibility for all other Papa Murphy’s benefits
will remain the same.


We look forward to your continued success on the Papa Murphy's team!




Sincerely,






/s/ Jean Birch
Jean Birch
Interim CEO and Chair of the Board




8000 NE Parkway Dr., Suite 350 ● Vancouver, WA 98662 ● Tel: (360) 260-7272 ● Fax
(360) 260-0500